DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to amendment filed on April 30, 2021 in which claims 1, 2, 4-29 are pending in the application.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) the claims have been considered but are moot in view of the new ground of rejection.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, since claim which purports to be both machine and process is ambiguous and therefore does not particularly point out and distinctly claim subject matter of the invention. Ex parte Lyell, 17 USPQ 2d 1548.
 	A single claim which purports to be both a product or machine and

Indefiniteness of Claim 22
	Claim 22 is indefinite under 35 U.S.C. §112, as it attempts to claim both a system and a method for using that system. Section 112, paragraph 2, requires that the claims of a patent “particularly point out and distinctly claim the subject matter which the applicant regards as his invention.” 35 U.S.C. §112 (2000). A claim is considered indefinite if it does not reasonably apprise those skilled in the art of its scope. Amgen, Inc. v. Chugai Pharm. Co., 927 F.2d 1200, 1217 [18 USPQ2d 1016] (Fed.Cir. 1991).
 	The Board of Patent Appeals and Interferences (“Board”) of the PTO, however, has made it clear that reciting both an apparatus and a method of using that apparatus renders a claim indefinite under section 112, paragraph 2. Ex parte Lyell, 17 USPQ2d 1548 (BPAI 1990). As the Board noted in Lyell, “the statutory class of invention is important in determining patentability and infringement.” Id. at 1550 (citing In re Kuehl, 475 F.2d 658, 665 [177 USPQ 250] (CCPA 1973); Rubber Co. v. Goodyear, 76 U.S. 788, 796 (1870)). The Board correctly surmised that, as a result of the combination of two separate statutory classes of invention, a manufacturer or seller of the claimed apparatus would not know from the claim whether it might also be liable for contributory infringement because a buyer or user of the apparatus later performs the claimed method of using the apparatus. Id. Thus, such a claim “is not sufficiently precise to provide competitors with an accurate determination of the ‘metes and bounds’ of protection involved” and is “ambiguous and properly rejected” under section 112, paragraph 2. Id. at 1550-51. This rule is well recognized and has been incorporated into Manual of Patent Examination Procedure. §2173.05 (p)(II) (1999) (“A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.”); see also Robert C. Faber, Landis on Mechanics of Patent Claim Drafting.
 	Dependent 23-29 are also rejected under 35 U.S.C. 112(b) due to their dependency.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 2, 4-29 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/329,340.  Although the conflicting claims are not identical, they are not patentably distinct from each other because removing inherent and/or unnecessary limitations/step or adding an element and its function would be within the level of one of ordinary skill in the art. It is well settled that the adding or deleting an element and its function in claim 1 of the present application  such as  “wherein the receiver module is configured to receive from a first predetermined, or designated, other such apparatus its respective “apparatus operative” or “apparatus non-operative” signals” which is basically claim 2 of the copending,  and its function are an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element or step whose function is not needed would be obvious to one of ordinary skill in the art..
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1, 3-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Natsuki et al. ("Cooperative Transport by Multiple Mobile Robots in Unknown Static Environments Associated With Real-Time Task Assignment"  IEEE TRANSACTIONS ON ROBOTICS AND AUTOMATION, IEEE INC. NEW YORK, US) in view of 
 	In regard to claim 1, Natsuki et al. discloses an apparatus for transporting a load, including:
a body including a part or portion for engaging with or connecting to a load to be transported (see robots in Fig. 1);
a ground-engaging device supporting the body, the ground-engaging device for effecting movement of the body over a surface (see robots in Fig. 1) ; 
a transmitter module; a receiver module; and a controller for communicating with the transmitter and receiver modules and the ground engaging device and for receiving status signals from components and/or devices of the apparatus (in Natsuki et al.’s reference,  the robots exchange information among them and thus must have transmitter and receiver modules to be able to communicate; there are many passages in the document describing the communication among the robots, for example, page 771, paragraph 2 of right column starting with "As we mentioned at the end of Section I, communication among the robots..."; another example is page 775, paragraph below figure 6, "one of the robots collects... and then communicates the results to other robots),
wherein the controller is capable of conducting a check as to the status of the components and/or devices of the apparatus, and after completing said check to provide an “apparatus operative” or “apparatus non-operative” signal to the transmitter module (Natsuki et al.’s reference page 771, figure 2 and related description, especially step 1 "confirmation of the number of robots that are available for a new assignment; see also the example in page 777, chapter "B. Experimental Results and Discussion", in which robot 1 "...stayed still just "searching around" and waited for robot 2 to handle the object together"),
  Applicant is claiming that “the controller is capable of” perform certain functions. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. It is also noted that the law of anticipation does not require that the reference “teach” what the subject patent teaches; but rather it is only necessary that the claims under attack “read on” something in the references),
 	wherein the transmitter module is configured to transmit the “apparatus operative” or “apparatus non-operative” signal 
wherein the receiver module is configured to receive from a first predetermined, or designated, other such apparatus its respective “apparatus operative” or “apparatus non-operative” signals ((in Natsuki et al.’s reference,  the robots exchange information among them and thus must have transmitter and receiver modules to be able to communicate; there are many passages in the document describing the communication among the robots, for example, page 771, paragraph 2 of right column starting with "As we mentioned at the end of Section I, communication among the robots..."; another example is page 775, paragraph below figure 6, "one of the robots collects... and then communicates the results to other robots).
Regarding the interpretation of the claim in comparison with Natsuki et al.’s reference, the following has to be added. The features claim the transmission of an "apparatus operative" or "apparatus non-operative" signal, so that just one of the options is enough to disclose the feature.
 	Furthermore, the transmission of an "apparatus non-operative" signal is technically the same as a non-transmission of signal (i.e., silence) as disclosed in page 771 (paragraph before chapter B, "Problem Solution by the Proposed Method") where it is disclosed that"... If the communication from a certain robot fails in Step 1, the robot is regarded as not existing...". In this particular sense, the robot not responding (because it is shutdown or suffering a communications fault) is implicitly informing the other robot that it is not operative.
 	In any case, Natsuki et al.’s reference explicitly discloses both possibilities, because the robots cooperating (again, see example in chapter B "Experimental Results and Discussion" starting in page 777) are communicating among themselves and informing each other on who can do which tasks. Thus, when robot 2 is displacing an obstacle, it is sending a "non-operative" signal to robot 1 for the task purpose of handling an object together.

Jacobs, in the same field of endeavor, discloses transmitting “apparatus operative” or “apparatus non-operative” signal to its own receiver module (see at least [0196] and Fig. 3).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Natsuki et al. with the self-diagnostic system of Jacob. because such modification would enable the robot system the ability to operate autonomously and ensure its readiness to perform its task without delay.

 	In regard to claim 2, Natsuki et al. discloses wherein the transmitter module is configured to transmit the “apparatus operative” or “apparatus non-operative” signal to a receiver module of the first or a second other predetermined, or designated, other such apparatus (see at least page 775 paragraph below Fig. 6).

 	In regard to claim 4, Natsuki et al. discloses wherein the controller will only cause operation of the ground-engaging device to move the apparatus if the
receiver module receives “apparatus operative” signals from its transmitter module and from the transmitter module of the first or second other such apparatus (see at least page 777 section B).

 	In regard to claim 5, Natsuki et al. discloses wherein the apparatus includes a movement instruction receiver module capable of receiving instructions to move or stop movement of the ground-engaging device from a central command module (see at least page 777 section B).
.
 	In regard to claim 6, Natsuki et al. discloses wherein the movement instructions include one or both of direction or speed instructions of the ground-engaging device (see at least page 777 section B).

 	In regard to claim 7, Natsuki et al. discloses wherein the apparatus includes an electric motor for effecting translational movement of the ground-engaging device over a surface (see robots in Fig. 1).

 	In regard to claim 8, Natsuki et al. discloses wherein the apparatus includes a further electric motor for effecting steering of the ground-engaging device (see robots in Fig. 1).

 	In regard to claim 9, Natsuki et al. discloses wherein the ground-engaging device includes a wheel rotatable about a substantially horizontal axis (see robots in Fig. 1).

 	In regard to claim 10, Natsuki et al. discloses wherein the controller is capable of sending and receiving signals to and/or from the transmitter and/or receiver modules (see page 775 paragraph below Fig. 6).

 	In regard to claim 11, Natsuki et al. discloses wherein the check as to the status of the components and/or devices of the apparatus is continuous or periodic. (see page 775 paragraph below Fig. 6).

 	In regard to claim 12, Natsuki et al. discloses wherein the components and/or devices of the apparatus automatically send signals as to their status to the controller or wherein the controller requests a status from each of the components and/or devices of the apparatus (see page 775 paragraph below Fig. 6).

 	In regard to claim 13, Natsuki et al. discloses wherein the transmitter module transmits the “apparatus operative” or “apparatus non-operative” signal to a receiver module of the first or second other such apparatus via a hard-wired connection (see page 775 paragraph below Fig. 6).

 	In regard to claim 14, Natsuki et al. discloses wherein the transmitter module transmits the “apparatus operative” or “apparatus non-operative” signal to its own receiver module via a hard-wired connection (see page 775 paragraph below Fig. 6).

 	In regard to claim 15, Natsuki et al. discloses wherein the transmitter module transmits the “apparatus operative” or “apparatus non-operative” signal to a receiver module of the first or second other such apparatus via a wireless connection (see page 775 paragraph below Fig. 6)

 	In regard to claim 16, Natsuki et al. discloses wherein the transmitter module transmits the “apparatus operative” or “apparatus non-operative” signal to its own receiver module via a wireless connection (see page 775 paragraph below Fig. 6).

 	In regard to claim 17, Natsuki et al. discloses system for transporting a load including at least three apparatus (A, ..., n-1, n) each in accordance with claim 1. and a central command module for sending movement instructions to move or stop movement of the ground-engaging device of each apparatus (see claim 1 rejection above),
wherein the receiver module of each apparatus is configured to receive from a first predetermined, or designated, other such apparatus its respective “apparatus operative” or “apparatus non-operative” signals (see page 771 paragraph before section B and example in section B “Experimental Results and Discussion starting on page 777)..

 	In regard to claim 18, Natsuki et al. discloses wherein, apparatus A transmits a signal which is only capable of being received by the receiver module of apparatus B (see page 771 paragraph 2 of the right column see also page 775 paragraph below Fig. 6) (Note that : Applicant is claiming that “the controller is capable of” perform certain functions. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation, but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. It is also noted that the law of anticipation does not require that the reference “teach” what the subject patent teaches; but rather it is only necessary that the claims under attack “read on” something in the references) ; and
wherein apparatus n-1 transmits a signal which is only capable of being received by the receiver module of apparatus n (see page 771 paragraph before section B); and
wherein apparatus n transmits a signal which is only capable of being received by the receiver module of apparatus A (see page 771 paragraph before section B).

 	In regard to claim 19, Natsuki et al. discloses wherein the transmitter module of each apparatus is configured to transmit an “apparatus operative” or “apparatus non-operative” signal to a receiver module of the first or a second predetermined, or designated (see page 771 paragraph before section B), other such apparatus such that:
apparatus A only transmits a signal to apparatus n-1; apparatus n-1 only transmits a signal to apparatus n; and apparatus n only transmits a signal to apparatus A (see page 771 paragraph before section B).

 	In regard to claim 20, Natsuki et al. discloses wherein the apparatus are configured to transmit their operative status signals sequentially such that:
see paragraph below Fig. 6);
apparatus n-1 only transmits its operative status once the receiver module of apparatus n-1 has received the status of apparatus A (see paragraph below Fig. 6); and
apparatus n only transmits its operative status once the receiver module of apparatus n has received the status of apparatus n-1 (see paragraph below Fig. 6).

 	In regard to claim 21, Natsuki et al. discloses wherein the central command module receives the operative status of each of the apparatus (see page 771 paragraph before section B and example in section B “Experimental Results and Discussion starting on page 777).

 	In regard to claim 22, Natsuki et al. discloses for each apparatus, conducting a check as to the status of the components and/or devices of the apparatus (see at least page 777 section B), and after completing said check providing an “apparatus operative” or “apparatus non-operative” signal to its transmitter module (see page 771, Fig. 2 and paragraph below Fig. 2 and page 777 section B), for each apparatus, transmitting its “apparatus operative” or “apparatus non-operative” signal (see page 771, Fig. 2 and paragraph below Fig. 2 and page 777 Section B), for each apparatus, receiving “apparatus operative” or “apparatus non-operative” signals from a predetermined, or designated, one of the other apparatus(see page 771, Fig. 2 and paragraph below Fig. 2 and page 777 Section B),wherein, if one or more of the apparatus of said system are in an “apparatus non-operative” state, the controller of (see page 771, Fig. 2 and paragraph below Fig. 2 and page 777 section B).

  	In regard to claim 23, Natsuki et al. discloses wherein the method further includes the steps of:
apparatus A transmitting a signal that is only received by or receivable by the receiver module of apparatus n-1(see page 771 paragraph before section B and example in section B “Experimental Results and Discussion starting on page 777);
apparatus n-1 transmitting a signal that is only received by or receivable by the receiver module of apparatus n(see page 771 paragraph before section B and example in section B “Experimental Results and Discussion starting on page 777); and
apparatus n transmitting a signal that is only received by or receivable by the receiver module of apparatus A(see page 771 paragraph before section B and example in section B “Experimental Results and Discussion starting on page 777)..

 	In regard to claim 24, Natsuki et al. discloses wherein the method further includes the steps of:
apparatus A only transmitting a signal to apparatus n-1(see page 771 paragraph before section B and example in section B “Experimental Results and Discussion starting on page 777); apparatus n-1 only transmitting a signal to apparatus n; and apparatus n only transmitting a signal to apparatus A(see page 771 paragraph before section B and example in section B “Experimental Results and Discussion starting on page 777)..

 	In regard to claim 25, Natsuki et al. discloses wherein the apparatus transmit their operative status signals sequentially, the method including the steps of:
apparatus A only transmitting its operative status once the receiver module of apparatus A has received the status of apparatus n (see page 775 paragraph below Fig. 6);
apparatus n-1 only transmitting its operative status once the receiver module of apparatus n-1 has received the status of apparatus A (see page 775 paragraph below Fig. 6); and
apparatus n only transmitting its operative status once the receiver module of apparatus n has received the status of apparatus n-1(see page 775 paragraph below Fig. 6).

 	In regard to claim 26, Natsuki et al. discloses wherein the method further includes the step of for each apparatus, receiving its own “apparatus operative” or “apparatus non-operative” signals either at the same time, before, or after it receives the signal from another one of the apparatuses (see page 775 paragraph below Fig. 6).

 	In regard to claim 27, Natsuki et al. discloses the step of the central command module receiving the operative statuses of each of the apparatus(see page 775 paragraph below Fig. 6)..

 	In regard to claim 28, Natsuki et al. discloses wherein the controller of the respective non-operative apparatus(es) send(s) information relating to the status of its components and/or devices to the central command module (see page 775 paragraph below Fig. 6).

 	In regard to claim 29, Natsuki et al. discloses wherein the controller of the respective non-operative apparatus(es) send(s) information relating to the status of its components and/or devices to the central command module before shut down occurs or during shut down (see page 775 paragraph below Fig. 6).

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661